DETAILED ACTION

Priority
This application claims the benefit of provisional application filed 62/777,348, filed 12/10/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In regard to claim drafting, the Examiner notes that in general, the first time a limitation (i.e. an element, component, characteristic, etc.) is introduced in a claim it must be introduced with “a” or “an,” when grammatically appropriate.  Subsequently, references to previously-introduced limitations should be preceded by either “said” or “the”. 
  Moreover, consistent (i.e., identical) terminology should be used throughout the claims when referring to a given element to ensure that the claims particularly point out and distinctly claim the subject matter, as required under 35 USC § 112.
In regard to claim 1, in “whereby” element (b), the claim recites “total value of loans” without being introduced with an indefinite (“a” or “an”)) or definite (“the”) article, rendering the claim grammatically incorrect and potentially ambiguous.   Similarly, in element (d), the phrase “substantially equals sum of the principal amount . . .” is grammatically incorrect.
All further claims depend on claim 1 and accordingly, acquire this same deficiency and are similarly objected to.    

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a substantially stable value.”  The term “substantially stable value” is a relative term which renders the claim indefinite. The term “substantially stable value” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Similarly, claim 1 and claim 7 recite “substantially equals,” which is a relative term and renders the claim indefinite.
In regard to claim 5, “the loans” does not have proper antecedent basis.  It is unclear whether the term is referring to an element that has already been introduced or introducing a new element.
In claim 7, the phrase “substantially equals sum” introduces the element “sum” without being introduced with an indefinite (“a” or “an”)) or definite (“the”) article, rendering the claim grammatically incorrect and ambiguous.
In regard to claim 1, in “whereby” element (b), the claim recites “total value of loans” without being introduced with an indefinite (“a” or “an”)) or definite (“the”) article, rendering the claim grammatically incorrect and potentially ambiguous.   Similarly, in element (d), the phrase “substantially equals sum of the principal amount . . .” is grammatically incorrect, rendering the claim indefinite.

In regard to claim 10, the claim recites “the operation.”  The use of the word “the” preceding operation results in a claim that fails to particular point out and distinctly claim the subject matter because it suggests that these elements have already been introduced in the claim, although it is unclear as to what previous operation this element is referring.   
In regard to claim 11, the claim recites “the value” The use of the word “the” preceding the term value results in a claim that fails to particular point out and distinctly claim the subject matter because it suggests that a “value” has already been introduced in the claim, although it is unclear as to what previous value this element is referencing.   
All further claims depend on claim 1 and accordingly, acquire these same ambiguities.    
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zorzano Blasco, US 2021/0224759 (Method and system for implementing a currency guaranteed by an investment vehicle)
Bryan, US 2020/0151709 A1 (Crypto-currency backed stablecoin and token lending framework)
Wu et al., US 2020/0143466 A1 (Blockchain-based lending systems and methods)
Ramadoss et al. US 2020/0042989 A1 (Asset-backed tokens)
Bell et al., US 2019/0114706 A1 (Blockchain oracle for managing loans collateralized by digital assets)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A Zare whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Scott A. Zare

1/6/2022



/SCOTT A ZARE/Primary Examiner, Art Unit 3649